DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 2/14/2022 is acknowledged.  Claim 1 has been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “and the other of the two protective layers contacts the other of the two composite spacers” in line 10-11 of the claim. There are no antecedent bases for the “other of the two protective layers” and the “other of the two composite spacers” in the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the main spacer and the protective layer at the same side of the gate structure” in line 12-13.  It is unclear whether the “protective layer” refers to the “one of the two protective layers” or the “other of the two protective layers”.  For the purpose of examination, it is interpreted to be “one of the two protective layers”/“one of the two composite spacers”.
Claim 1 also recites “two silicide layers” in line 17. It is unclear whether these two silicide layers are the same or different than the silicide layers in the preamble.  For the purpose of examination, the “silicide layers” in the preamble is treated as part of the label, i.e. the phrase “a transistor structure with silicide layers” is treated as a single label.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2006/0205169 A1) in view of Lin et al. (US 8455952 B2).
Regarding claim 1, Yoon teaches a transistor structure (100 in Fig. 9 of Yoon) with silicide layers comprising: 
a substrate (110); 
10a gate structure (138) disposed on the substrate; 
two composite spacers (220-230) respectively disposed at two sides (left and right) of the gate structure, wherein each of the two composite spacers comprises an L-shaped spacer (220) and a main spacer (230), and the main spacer is disposed on the L-shaped spacer (as shown in Fig. 9); 
15two protective layers (810-610-820) contacting the substrate, wherein one (the left combination of 810-610-820) of the two protective layers contacts one (the left combination 220-230) of the two composite spacers, and the other (the right combination of 810-610-820) of the two protective layers contacts the other (the right combination 220-230) of the two composite spacers, the main spacer and the protective layer at the same side of the gate structure respectively comprise a first curve (curve at corner of layer 220) and 20a second curve (curve at corner of layer 810); 
two source/drain doping regions (710) respectively disposed within the substrate at two sides of the gate structure; 
two silicide layers (910) respectively disposed on the two source/drain doping regions outside of each of the two protective layers (as shown in Fig. 9 of Yoon); and 
a contact plug (even though they’re not shown, the presence of the silicide 910 implies the existence of the contact plugs to the S/D and gate electrode) contacting one of the two silicide layers.  
But Yoon does not teach that the contact plug contacting one of the two protective layers.
Lin teaches a semiconductor structure (500 in Fig. 5 of Lin) comprising: a gate structure (104a/b); two spacers (108) on two sides of the gate structure; two protective layers (110) contacting the two spacers; two source/drain regions (106) at two sides of the gate structure; two silicide layers (feature 202 includes a silicide contact region, as described in column 3 lines 47-58 of Lin.  It is implied that the contact region is at the top surface of the feature 202) disposed on two source/drain regions outside of each of the two protective layers; and a contact plug (402a/b) contacting one of the two silicide layers and one of the two protective layers (as shown in Fig. 5 and stated in column 6 lines 33-35 of Lin).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the contact plug contacting the protective layer in order to decrease the pitch of gate stacks, thereby increases device density (as suggested in column 6 lines 24-39 of Lin).
Regarding claim 2, Yoon in view of Lin teaches all the limitations of the transistor structure with silicide layers of claim 1, and also teaches 5wherein a height (height of horizontal portion of 610 in Fig. 9 of Yoon as measured from the top surface of substrate) of each of the protective layers is smaller than one-fifth of a height (height of top horizontal surface of the vertical portion of 220 and 230 as measured from the top surface of substrate) of the gate structure.  
Regarding claim 4, Yoon in view of Lin teaches all the limitations of the transistor structure with silicide layers of claim 1, and also teaches wherein each of the composite spacers comprises a surface (inner surface of 220 of Yoon), and at least half of the surface is not covered by the two protective layers (inner surface of 220 of Yoon is not covered by the spacers 810-610-820).  
Regarding claim 5, Yoon in view of Lin teaches all the limitations of the transistor structure with silicide layers of claim 1, and also teaches wherein the L-shaped spacer contacts the gate structure (as shown in Fig. 9 of Yoon).  
Regarding claim 6, Yoon in view of Lin teaches all the limitations of the transistor structure with silicide layers of claim 1, and also teaches 20wherein the two protective layers comprise silicon oxide or silicon nitride (820 is made from 440, and 810 is made from 420 as shown in Figs. 1-9.  These are silicon oxide material. On the other hand, 610 is made from 430, which is silicon nitride as disclosed in [0034]-[0035] of Yoon).  
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Rouse et al. (US 2007/0004156 A1).
Regarding claim 1, Lin teaches a transistor structure (500 in Fig. 5 of Lin) with silicide layers (feature 202 includes a silicide contact region, as described in column 3 lines 47-58 of Lin.  It is implied that the contact region is at the top surface of the feature 202) comprising: 
a substrate (102); 
10a gate structure (104a/b) disposed on the substrate; 
two spacers (108) respectively disposed at two sides (left and right of 104a/b) of the gate structure; 
15two protective layers (110) contacting the substrate, wherein one (left 110) of the two protective layers contacts one (left spacer 108) of the two spacers, and the other (right 110) of the two protective layers contacts the other (right spacer 108) of the two spacers; 
two source/drain doping regions (106) respectively disposed within the substrate at two sides of the gate structure; 
two silicide layers (feature 202 includes a silicide contact region, as described in column 3 lines 47-58 of Lin.  It is implied that the contact region is at the top surface of the feature 202) respectively disposed on the two source/drain doping regions outside of each of the two protective layers (as shown in Fig. 5); and 
a contact plug (402a/b) contacting one of the two silicide layers and one of the two protective layers (as shown in Fig. 5 of Lin).  
But Lin does not teach that the two spacers are composite spacers, wherein each of the two composite spacers comprises an L-shaped spacer and a main spacer, and the main spacer is disposed on the L-shaped spacer; the main spacer and the protective layer at the same side of the gate structure respectively comprise a first curve.
Rouse teaches a method of forming two composite spacer for a transistor (Figs. 5-10 of Rouse).  Each spacer is a composite spacer comprising of an L-shaped spacer (620 in Fig. 6) inside and a main spacer (625) disposed on the L-shaped spacer (see description in [0040] of Rouse). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the two spacers (108) of Lin as according to Rouse in order to provide better protection to the gate structure. 
As incorporated, the spacer 108 of Lin is replaced by the L-shaped spacer 620 and main spacer 625 of Rouse.  The main spacer 625 has a first curve at the top which is the same as with spacer 108. The protective layer 110 of Lin also has a second curve at its top portion.
Regarding claim 7, Lin in view of Rouse teaches all the limitations of the transistor structure with silicide layers of claim 1, and also teaches wherein the first curve and the second curve form a wave-like profile (as shown in Fig. 5 of Lin).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Rouse as applied to claim 1 above, and further in view of Wu et al. (US 8048752 B2).

Regarding claim 3, Lin in view of Rouse teaches all the limitations of the transistor structure with silicide layers of claim 1, but does not teach wherein a thickness of each of the protective layers is smaller than 10one-tenth of a height of the gate structure.  
Lin discloses that the profile 208 of the spacers 108 and 110 is intended to avoid a sharp corner region having high aspect ratio that is difficult to fill later on (column 4 lines 29-38 of Lin). Such high aspect ratio can give rise to voids (column 4 lines 40-44 of Lin).
Wu teaches a device with two sets of spacers of different heights (see Fig. 8 of Wu).  The heights of the spacers are optimized to prevent voids due to high aspect ratio (see discussion in the Background section and column 5 lines 15-25).  The height of spacer 132 is 1/10 to 1/5 of the inner spacer 114 (as stated in column 5 lines 16-18 of Wu), which are of the same height as the gate structure (104-106-108)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the protective layers to be in the range of 1/10 to 1/5 of the gate structure in order to enhance gap filling effect and prevent voids from occurring due to high aspect ratio of the spacers (see discussion in the Background section and column 5 lines 15-25).
As incorporated, the claimed ranges do not overlap with the prior art but are merely close.  Therefore, a prima facie case of obviousness exists and it would have been obvious that one of ordinary skill in the art would modify the height of the secondary spacer 110 of Lin to be smaller than 1/10 of the height of the gate structure. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822